Citation Nr: 1241327	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to medical expense reimbursement for medication prescribed at a rehabilitation facility after recovering from VA approved back surgery which required rehabilitation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from July 1969 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center in Togus, Maine. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Review of the record reflects that a VCAA letter was sent.  However the notice was incomplete since while the appellant was informed of the VA's duty to assist, and where and when to send the evidence, he was not informed of the evidence needed to substantiate the medical expense reimbursement claim.  Thus, the Board finds that proper notification under the VCAA must be provided. 

The statement of the case indicates that the appellant was admitted to a rehabilitation facility on July 22, 2008.  It was noted that the admission was under VA contract for a 30 day period of rehabilitation following VA approved back surgery since the appellant received NSC pension and is non-service connected.  It was noted that he was only in the facility for one day as he requested a discharge on July 23, 2008.  The appellant claims that the bill for medication should be paid by VA.  VA has determined that payment for medication for one day is the current amount due him.  Records in the file consist only of the bill for medication which notes an amount due of $751.21.  

No records associated with the Veteran's treatment on the day in question at the rehabilitation center, nor any VA medical records whatsoever, are available for the Board's review in the claims-file (including in Virtual VA).  As these records are pertinent to the Veteran's claim.  The Board finds that these records must be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by the VCAA is completed.  Specifically, notify the claimant of the evidence needed to substantiate the claim in accordance with 38 C.F.R. § 3.159(b) (1).  A copy of this notification must be associated with the file.

2.  Obtain the Veteran's complete VA treatment records.  This should include both medical and administrative records as well as records from the rehabilitation facility on July 22, 2008.  

Also ask the Veteran to identify any additional records concerning treatment received that may not already be associated with the claims folder.  The Veteran should provide all necessary written releases for these records.  

If any of the above-requested records cannot be obtained, the Veteran should be so advised, and told of the efforts made to obtain the records

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


